Fourth Court of Appeals
                                      San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-14-00317-CV

                      IN THE INTEREST OF A.M., B.M., and E.M., Children

                     From the 166th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2013-PA-00328
                        Honorable Charles E. Montemayor, Judge Presiding

Opinion by:       Patricia O. Alvarez, Justice

Sitting:          Marialyn Barnard, Justice
                  Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: September 17, 2014

AFFIRMED

           Appellant Henry M. appeals the trial court’s termination of his parental rights to his

children A.M., B.M., and E.M. The trial court determined Appellant constructively abandoned his

children and failed to comply with his court-ordered service plan. See TEX. FAM. CODE ANN.

§ 161.001(1)(N), (O) (West 2014). The court also determined that terminating Appellant’s

parental rights was in the children’s best interests. See id. § 161.001(2).

           Appellant’s court-appointed attorney filed a brief containing a professional evaluation of

the record. In the brief, counsel asserts he diligently reviewed the record but could not find “any

point of error upon which a non-frivolous appeal might be based.” Based on his review, counsel

concludes the record supports the trial court’s order.
                                                                                   04-14-00317-CV


        Counsel’s brief meets the requirements of Anders v. California, 386 U.S. 738, 744 (1967).

See In re D.D., 279 S.W.3d 849, 850 (Tex. App.—Dallas 2009, pet. denied) (applying Anders

procedure in an appeal from termination of parental rights); In re D.E.S., 135 S.W.3d 326, 329

(Tex. App.—Houston [14th Dist.] 2004, no pet.); In re RR, No. 04–03–00096–CV, 2003 WL
21157944, at *4 (Tex. App.—San Antonio May 21, 2003, no pet.) (mem. op.). Counsel provided

Appellant with a copy of the Anders brief and informed him of his right to review the record and

file a pro se brief. Appellant has not filed a pro se brief.

        After reviewing the record, we agree the appeal is frivolous and without merit. The trial

court’s order is affirmed; counsel’s motion to withdraw is granted. See Nichols v. State, 954
S.W.2d 83, 85–86 (Tex. App.—San Antonio 1997, no pet.); Bruns v. State, 924 S.W.2d 176, 177

n.1 (Tex. App.—San Antonio 1996, no pet.).


                                                    Patricia O. Alvarez, Justice




                                                  -2-